An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d   u    r   e   .



                              NO. COA13-727
                     NORTH CAROLINA COURT OF APPEALS

                          Filed: 21 January 2014


CASANDRA L. SPENCER,
     Plaintiff,

      v.                                 Stokes County
                                         No. 12 CVD 57
DALLAS THOMAS SPENCER, JR.,
     Defendant.


      Appeal by defendant from order entered 22 January 2013 by

Judge Charles M. Neaves, Jr. in Stokes County District Court.

Heard in the Court of Appeals 9 December 2013.


      Bennett &     West,    by   Michael    R.   Bennett,    for   plaintiff–
      appellee.

      Randolph and Fischer, by J. Clark Fischer, for defendant—
      appellant.


      MARTIN, Chief Judge.


      Defendant Dallas Thomas Spencer, Jr. (“husband”) appeals

from an order that directs him to pay child support to plaintiff

Casandra L. Spencer (“wife”) in the amount of $1,200.00 per

month.     For the reasons stated herein, we dismiss this appeal.

      In January 2012, wife filed a complaint against husband in
                                       -2-
which she sought child custody, child support, post-separation

support, alimony, equitable distribution, and attorney’s fees.

Husband answered and counterclaimed for equitable distribution,

child custody, and attorney’s fees.              In March 2012, the court

entered a temporary order in which it determined only the issues

of child custody and child support.             Husband moved to set aside

or modify the temporary order, which motion was heard in late

2012.     On 22 January 2013, the court entered an order in which

it set forth the physical child custody schedule for husband and

wife’s three minor children, and reduced husband’s monthly child

support     obligation       from   $1,461.00    to    $1,200.00.         Husband

appeals.

                          _________________________

    “Since the question [of] whether an appeal is interlocutory

presents a jurisdictional issue, this Court has an obligation to

address    the    issue   sua    sponte   regardless     [of]   whether    it   is

raised by the parties.”             Akers v. City of Mt. Airy, 175 N.C.

App. 777, 778, 625 S.E.2d 145, 146 (2006).               “As a general rule,

interlocutory orders are not immediately appealable.”                Turner v.

Hammocks Beach Corp., 363 N.C. 555, 558, 681 S.E.2d 770, 773

(2009), appeal after remand on other grounds, __ N.C. App. __,

__ S.E.2d        __   (No.      COA11-1420)     (filed     Dec.     18,     2012)

(unpublished).        Nevertheless, a party “is permitted to appeal
                                           -3-
from an interlocutory order when the trial court enters a final

judgment as to one or more but fewer than all of the claims or

parties and the trial court certifies in the judgment that there

is no just reason to delay the appeal,” Jeffreys v. Raleigh Oaks

Joint   Venture,      115 N.C.      App.    377,    379,   444 S.E.2d      252,   253

(1994) (internal quotation marks omitted), or “when the order

deprives the appellant of a substantial right which would be

jeopardized absent a review prior to a final determination on

the merits.”          Id.   (internal quotation marks omitted).                   “The

reason for these rules is to prevent fragmentary, premature and

unnecessary appeals by permitting the trial divisions to have

done with a case fully and finally before it is presented to the

appellate division.”             Waters v. Qualified Pers., Inc., 294 N.C.

200, 207, 240 S.E.2d 338, 343 (1978).

       In the present case, wife asserted claims regarding child

custody,      child     support,      post-separation        support,      alimony,

equitable     distribution,          and    attorney’s     fees,     and    husband

counterclaimed regarding issues of equitable distribution, child

custody, and attorney’s fees.              However, the record reflects that

the court finally determined only the issues of child custody

and child support.          Because there is no indication in the record

that    the    issues       of    post-separation      support,      alimony,      or

equitable      distribution         have     been    finally       determined      or
                                               -4-
dismissed, we conclude that husband’s appeal is interlocutory.

See, e.g., Evans v. Evans, 158 N.C. App. 533, 534, 581 S.E.2d

464, 465 (2003) (“In the present case, the trial court’s order

[from which defendant appeals determined issues regarding post-

separation support, child custody, and child support, but] did

not     resolve      the    parties’       respective              claims       for    equitable

distribution         and   for    attorney’s          fees,        and    did    not    rule    on

defendant’s claim for alimony.                   We conclude that the order from

which     defendant        appeals       was    interlocutory.”),                appeal      after

remand    on    other      grounds,      169 N.C.           App.    358,     610 S.E.2d        264

(2005).

       Nonetheless,        we    recognize       that       the     General      Assembly      has

recently “amend[ed] the laws pertaining to interlocutory appeals

as    related     to    family     law,”       2013 N.C.          Sess.     Laws      286,    286,

ch. 411, including N.C.G.S. § 7A-27(b), which now provides that

an    appeal    “lies      of    right    directly          to”     this    Court      from    any

interlocutory order or judgment of a superior or district court

in a civil action which determines a claim prosecuted under

N.C.G.S.       § 50-19.1.          See     N.C.       Gen.        Stat.     § 7A-27(b)(3)(e)

(2013);        see     also       N.C.         Gen.         Stat.        § 50-19.1        (2013)

(“Notwithstanding any other pending claims filed in the same

action,     a     party     may      appeal          from     an     order       or     judgment

adjudicating a claim for absolute divorce, divorce from bed and
                                      -5-
board,   child    custody,    child   support,      alimony,    or   equitable

distribution if the order or judgment would otherwise be a final

order or judgment within the meaning of G.S. 1A-1, Rule 54(b),

but   for   the    other   pending    claims   in    the    same     action.”).

However, because the legislation that would permit husband to

immediately       appeal     from     the   court’s        22      January 2013

interlocutory order was not effective until eight months after

the trial court entered the order from which husband now seeks

to appeal, see 2013 N.C. Sess. Laws 286, 287, ch. 411, § 3, we

dismiss husband’s appeal.

      Dismissed.

      Judges ERVIN and McCULLOUGH concur.

      Report per Rule 30(e).